DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments submitted on July 22, 2022 have been entered into the file. Currently claim 1 is amended, claims 8-9 and 13-20 are cancelled, and claims 21-30 are new, resulting in claims 1-7, 10-12, and 21-30 pending for examination.

Response to Amendment
The rejections of:
 claim(s) 1, 4, and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 6060145).
claims 5 and 7 under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145),
claims 2-3 under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145) further in view of Wright (US 2005/0287334), and
claim 6 under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145) further in view of Pearlman (US 5470648)
have been withdrawn in light of the amendments to the claimed filed July 22, 2022.



The rejections of:
claim 1 being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 and 16 and 17 of copending Application No. 17/085,060 (hereinafter referred to as Himstedt) (reference application) in view of Smith (US 6060145) and
claims 1-4, 6-8, and 12 as being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 14, 16, and 21-22 of copending Application No. 17/085,060 (hereinafter referred to as Himstedt) in view of Pearlman (US 5470648) and Smith (US 6060145)
have been withdrawn in light of the terminal disclaimer filed July 22, 2022.

Reasons for Allowance

Claims 1-7, 10-12, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest a carpet tile comprising a textile top member and a cushion mat couple to the textile top member via a thermoplastic material, the cushion mat having a first portion of polymer fibers, a second potion of polymer fibers, and a scrim reinforcement that is position between and separates the first portion of polymer fibers from the second portion of polymer fibers, wherein the thermoplastic material penetrates into the first portion of polymer fibers to couple the cushion mat with the textile top member, wherein the scrim reinforcement material is configured to control penetration of the thermoplastic material so that the thermoplastic material does not penetrate into the second portion of polymer fibers, and wherein the scrim reinforcement is positioned so that the second portion of polymer fibers is at least 65% of a volume of the cushion mat and the first portion of polymer fibers is at least 5% of the volume of the cushion mat, in combination with the remainder of claim 1.

Smith (US 6060145), cited in the previous office action, is the closest prior art of record to the claimed invention. Smith teaches a modified secondary carpet backing (cushion mat) that will increase the delamination strength and dimensional stability of a carpet (mechanically reinforce and stabilize the carpet tile) (col. 5, lines 3-6). The invention includes a carpet comprising a face yarn (carpet yarn); a primary backing fabric (backing), the face yarn being tufted into the primary backing fabric (textile top member; a backing that is coupled with the carpet yarns so that the backing structurally supports the carpet yarns); a modified secondary backing fabric (cushion mat) attached to the primary backing fabric (coupled with the textile top member); and an adhesive material (thermoplastic material) binding the face yarn to the primary backing fabric and the primary backing fabric to the secondary backing fabric (col. 6, lines 5-36). The modified secondary backing fabric comprises a secondary backing scrim fabric (scrim reinforcement) and a fiber batt (polymer fibers that are randomly oriented and entangled together) (layered configuration) integrated as a unitary scrim, providing a soft face forming a barrier uninterrupted by the scrim fabric (the scrim reinforcement is entirely covered and concealed by the entangled polymer fibers to prevent the scrim reinforcement from exposure to the user) and blocking exudation of any of the adhesive material from the underside of the carpet (col. 6, lines 5-36).
The backing (cushion mat) is a broadwidth or modular (carpet tile) backing having greater flexibility which improves the installation process by providing a superior flexible carpet which enables the installers of such to bend, fold and manipulate the carpet around narrow passages as well as accommodate unusual floor layouts (col. 5, lines 26-44). The fiber batt (polymer fibers that are randomly oriented and entangled together) can include synthetic fibers, preferably polypropylene (polymer fibers) (col. 8, lines 46-64). With reference to FIGS. 3-5, it is apparent that a portion of the fibers 45 from the fiber batt 21 (polymer fibers that are randomly oriented and entangled together) penetrate and are entangled with the secondary scrim 15 (scrim reinforcement) (col. 12, lines 10-21; FIGS 3-5).
The adhesive binders (thermoplastic material) may include styrene-butadiene rubbers, PVC, EVA, polyesters, polyurethanes, polyolefins, emulsified polymers and the like (col. 8, lines 35-44). A latex may also be used (col. 5, lines 6-10). Smith does not explicitly teach that the adhesive binders or latex are a thermoplastic material, however according to paragraph [0022] of the instant specification suitable thermoplastic materials include polymers or copolymers of latex, vinyl chlorides, polyolefins, polyurethanes, acrylates, acrylics or styrenes. Since Smith uses the same materials exemplified in the instant specification as thermoplastic materials, it is reasonable to presume that Smith teaches the use of a thermoplastic material.
Smith further teaches the 30 percent of fibers [of the fiber batt (polymer fibers that are randomly oriented and entangled together)] directed toward the latex binder (thermoplastic material) (first portion), allows the scrim to have intimate contact with the binder (thermoplastic material) (wherein the thermoplastic material penetrates into the polymeric material component to couple the cushion mat with the textile top member) during carpet manufacture therefore increasing lamination strength and adding stability to the carpet (col. 11, lines 2-10).
Smith further teaches the modified secondary carpet backing (cushion mat) provides a physical barrier which blocks the latex or other adhesive from exuding out the back of the carpet (second portion) (col. 5, lines 6-10). The soft backing provided by the scrim (scrim reinforcement) forms a barrier uninterrupted by the scrim fabric (scrim reinforcement) and subsequently blocks the migration of latex binders or adhesives containing abrasive filler (thermoplastic material) (the scrim reinforcement is configured to control penetration of the thermoplastic material so that the thermoplastic material does not penetrate into the second portion of polymer fibers) which are presently exposed to the interior walls, wood trim, and all other interior surfaces in personal residences (col. 16, lines 11-29).
The second portion is defined as the section of the soft backing which does not have latex binders or adhesives so that they are not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences. The scrim reinforcement being configured to control penetration of the thermoplastic material defines the scrim by what is does, rather than what it is. This is a functional limitation and therefore was not evaluated on its own but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Smith teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed. It is noted that the modified secondary backing, which includes the scrim reinforcement, blocks the penetration of the latex binder or other adhesive from extruding out the back of the carpet (second portion) (col. 5, lines 11-15). Therefore, the scrim is part of the secondary backing which controls penetration of the adhesive and thus is configured to control penetration of the adhesive.
It is noted that Smith defines the term “carpet” as referring inclusively to all forms of tufted, woven and needled types of carpet, because practice of the invention is not based upon the type of carpet but rather use of a modified scrim fabric (cushion mat) in lieu of the conventional secondary scrim or carpet backing (col. 7, lines 13-21).
Smith teaches that during the needling process it is important that approximately 70 percent of the fibers [of the fiber batt (polymer fibers that are randomly oriented and entangled together)] stay on one side of the scrim (scrim reinforcement), referred to the needled side or top side, which is the side that will ultimately contact the floor (col. 11, lines 2-10). The remaining 30 percent of fibers [of the fiber batt (polymer fibers that are randomly oriented and entangled together)] to be directed toward the latex binder (thermoplastic material) (first portion) allows the scrim intimate contact with the binder (thermoplastic material) during carpet manufacture therefore increasing lamination strength and adding stability to the carpet (col. 11, lines 2-10).
The arguments presented on page 6 of the response filed February 15, 2022 with respect to the second portion not being free of adhesive binder when the second portion is defined as the side of the fiber batt between the scrim and the floor have been found convincing. In the previous office action the second portion was defined as the section of the soft backing which does not have latex binders or adhesives so that they are not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences.
Since the claimed second portion is no longer defined as the entirety of the fiber batt between the scrim and the floor, the teaching of Smith provided above of approximately 70 percent of the fibers being of the floor side is no longer applicable to the claimed second portion as defined in claim 1. Smith does not provide any teaching as to the portion of the fiber batt that is free from adhesive. As such there is no prior art, either alone or in combination which teaches or renders obvious a second portion where the thermoplastic material does not penetrate into the second portion of the polymer fibers and the second portion of polymer fibers is at least 65% of a volume of the cushion mat in combination with the remainder of claim 1.

Wright (US 2005/0287334), cited in the previous office action, is considered relevant to the claimed invention. Wright teaches cushioned carpet tiles which comprise a modified secondary backing material having a scrim and a non-woven fiber batt, where the non-woven fiber batt is made up of a plurality of fibers (paragraph [0006]). The fibers of the non-woven batt are needled into the scrim material so that the fiber batt is durably attached to the scrim material (paragraph [0006]). The fiber batt is used in the modified secondary backing material joined with the secondary backing fabric (i.e., scrim) by mechanical bonding, particularly needle punching, as described in U.S. Pat. Nos. 6,060,145 (Smith) (paragraph [0050]). Wright further teaches the modified secondary backing fabric can have a thickness of from about 0.05 to about 0.5 inches (1.27-12.7 mm)1 (paragraph [0060]).
Wright does not remedy the deficiencies of Smith identified above.

Pearlman (US 5470648), cited in the previous office action, is considered relevant to the claimed invention. Pearlman teaches composite fabrics having two layers of nonwoven fabric comprising entangled, non-bonded nylon filaments and a reinforcing layer of glass fiber scrim (col. 1, lines 6-9). This composite fabric is lightweight, strong, and flexible, and demonstrates good moisture stability (col. 1, lines 29-33). In one application the composite fabric may be used as a moisture-stable carpet backing (col. 1, lines 34-36). The fiberglass scrim is an open network structure made of continuous, multifilament, fiberglass yarn strands, and the open network may or may not be woven (col. 2, lines 17-19). The preferred weight of the strands in the fiberglass scrim is at least 500 denier (55.56 tex)2 (col. 2, lines 42-43). The fiberglass in the scrim is effective because of its good tensile strength, thermal dimensional stability and moisture dimensional stability (col. 3, lines 11-17). In the composite fabric the fiberglass easily overcomes expansion forces in the nonwoven, unbonded nylon (col. 3, lines 11-17).
Pearlman does not remedy the deficiencies of Smith identified above.

As such, there is no art, either alone or in combination, that discloses or renders obvious a carpet tile comprising a textile top member and a cushion mat couple to the textile top member via a thermoplastic material, the cushion mat having a first portion of polymer fibers, a second potion of polymer fibers, and a scrim reinforcement that is position between and separates the first portion of polymer fibers from the second portion of polymer fibers, wherein the thermoplastic material penetrates into the first portion of polymer fibers to couple the cushion mat with the textile top member, wherein the scrim reinforcement material is configured to control penetration of the thermoplastic material so that the thermoplastic material does not penetrate into the second portion of polymer fibers, and wherein the scrim reinforcement is positioned so that the second portion of polymer fibers is at least 65% of a volume of the cushion mat and the first portion of polymer fibers is at least 5% of the volume of the cushion mat, in combination with the remainder of claim 1.

Claims 2-7 and 10-12 are also allowed based on their dependency from claim 1, allowed for the reasons presented above.

With respect to claim 21, the prior art does not teach or suggest a carpet tile comprising a textile top member and a cushion mat couple to the textile top member via a thermoplastic material, the cushion mat having a first portion of polymer fibers, a second potion of polymer fibers, and a scrim reinforcement that is position between and separates the first portion of polymer fibers from the second portion of polymer fibers, wherein the thermoplastic material penetrates into the first portion of polymer fibers to couple the cushion mat with the textile top member, wherein the scrim reinforcement material is configured to control penetration of the thermoplastic material so that the thermoplastic material does not penetrate into the second portion of polymer fibers, and wherein the cushion mat does not include any binder or adhesive materials below the scrim reinforcement.

Smith (US 6060145), cited in the previous office action, is the closest prior art of record to the claimed invention. Smith teaches a modified secondary carpet backing (cushion mat) that will increase the delamination strength and dimensional stability of a carpet (mechanically reinforce and stabilize the carpet tile) (col. 5, lines 3-6). The invention includes a carpet comprising a face yarn (carpet yarn); a primary backing fabric (backing), the face yarn being tufted into the primary backing fabric (textile top member; a backing that is coupled with the carpet yarns so that the backing structurally supports the carpet yarns); a modified secondary backing fabric (cushion mat) attached to the primary backing fabric (coupled with the textile top member); and an adhesive material (thermoplastic material) binding the face yarn to the primary backing fabric and the primary backing fabric to the secondary backing fabric (col. 6, lines 5-36). The modified secondary backing fabric comprises a secondary backing scrim fabric (scrim reinforcement) and a fiber batt (polymer fibers that are randomly oriented and entangled together) (layered configuration) integrated as a unitary scrim, providing a soft face forming a barrier uninterrupted by the scrim fabric (the scrim reinforcement is entirely covered and concealed by the entangled polymer fibers to prevent the scrim reinforcement from exposure to the user) and blocking exudation of any of the adhesive material from the underside of the carpet (col. 6, lines 5-36).
The backing (cushion mat) is a broadwidth or modular (carpet tile) backing having greater flexibility which improves the installation process by providing a superior flexible carpet which enables the installers of such to bend, fold and manipulate the carpet around narrow passages as well as accommodate unusual floor layouts (col. 5, lines 26-44). The fiber batt (polymer fibers that are randomly oriented and entangled together) can include synthetic fibers, preferably polypropylene (polymer fibers) (col. 8, lines 46-64). With reference to FIGS. 3-5, it is apparent that a portion of the fibers 45 from the fiber batt 21 (polymer fibers that are randomly oriented and entangled together) penetrate and are entangled with the secondary scrim 15 (scrim reinforcement) (col. 12, lines 10-21; FIGS 3-5).
The adhesive binders (thermoplastic material) may include styrene-butadiene rubbers, PVC, EVA, polyesters, polyurethanes, polyolefins, emulsified polymers and the like (col. 8, lines 35-44). A latex may also be used (col. 5, lines 6-10). Smith does not explicitly teach that the adhesive binders or latex are a thermoplastic material, however according to paragraph [0022] of the instant specification suitable thermoplastic materials include polymers or copolymers of latex, vinyl chlorides, polyolefins, polyurethanes, acrylates, acrylics or styrenes. Since Smith uses the same materials exemplified in the instant specification as thermoplastic materials, it is reasonable to presume that Smith teaches the use of a thermoplastic material.
Smith further teaches the 30 percent of fibers [of the fiber batt (polymer fibers that are randomly oriented and entangled together)] directed toward the latex binder (thermoplastic material) (first portion), allows the scrim to have intimate contact with the binder (thermoplastic material) (wherein the thermoplastic material penetrates into the polymeric material component to couple the cushion mat with the textile top member) during carpet manufacture therefore increasing lamination strength and adding stability to the carpet (col. 11, lines 2-10).
Smith further teaches the modified secondary carpet backing (cushion mat) provides a physical barrier which blocks the latex or other adhesive from exuding out the back of the carpet (second portion) (col. 5, lines 6-10). The soft backing provided by the scrim (scrim reinforcement) forms a barrier uninterrupted by the scrim fabric (scrim reinforcement) and subsequently blocks the migration of latex binders or adhesives containing abrasive filler (thermoplastic material) (the scrim reinforcement is configured to control penetration of the thermoplastic material so that the thermoplastic material does not penetrate into the second portion of polymer fibers) which are presently exposed to the interior walls, wood trim, and all other interior surfaces in personal residences (col. 16, lines 11-29).
The second portion is defined as the section of the soft backing which does not have latex binders or adhesives so that they are not exposed to the interior walls, wood trim, and all other interior surfaces in personal residences. The scrim reinforcement being configured to control penetration of the thermoplastic material defines the scrim by what is does, rather than what it is. This is a functional limitation and therefore was not evaluated on its own but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Smith teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed. It is noted that the modified secondary backing, which includes the scrim reinforcement, blocks the penetration of the latex binder or other adhesive from extruding out the back of the carpet (second portion) (col. 5, lines 11-15). Therefore, the scrim is part of the secondary backing which controls penetration of the adhesive and thus is configured to control penetration of the adhesive.
It is noted that Smith defines the term “carpet” as referring inclusively to all forms of tufted, woven and needled types of carpet, because practice of the invention is not based upon the type of carpet but rather use of a modified scrim fabric (cushion mat) in lieu of the conventional secondary scrim or carpet backing (col. 7, lines 13-21).
Applicant’s arguments on page 6 of the response filed February 15, 2022 have been found convincing. Based on the teachings of col. 16, lines 11-29 it appears that at least some latex adhesive penetrates into soft backing or face 51 which is the portion opposite the side where the latex adhesive is applied. As such the latex binder is present below the scrim reinforcement and thus Smith does not teach or render obvious the cushion mat not including any binder or adhesive materials below the scrim reinforcement in combination with the remainder of claim 21.

Wright (US 2005/0287334), cited in the previous office action, is considered relevant to the claimed invention. Wright teaches cushioned carpet tiles which comprise a modified secondary backing material having a scrim and a non-woven fiber batt, where the non-woven fiber batt is made up of a plurality of fibers (paragraph [0006]). The fibers of the non-woven batt are needled into the scrim material so that the fiber batt is durably attached to the scrim material (paragraph [0006]). The fiber batt is used in the modified secondary backing material joined with the secondary backing fabric (i.e., scrim) by mechanical bonding, particularly needle punching, as described in U.S. Pat. Nos. 6,060,145 (Smith) (paragraph [0050]). Wright further teaches the modified secondary backing fabric can have a thickness of from about 0.05 to about 0.5 inches (1.27-12.7 mm)3 (paragraph [0060]).
Wright does not remedy the deficiencies of Smith identified above.
	
Pearlman (US 5470648), cited in the previous office action, is considered relevant to the claimed invention. Pearlman teaches composite fabrics having two layers of nonwoven fabric comprising entangled, non-bonded nylon filaments and a reinforcing layer of glass fiber scrim (col. 1, lines 6-9). This composite fabric is lightweight, strong, and flexible, and demonstrates good moisture stability (col. 1, lines 29-33). In one application the composite fabric may be used as a moisture-stable carpet backing (col. 1, lines 34-36). The fiberglass scrim is an open network structure made of continuous, multifilament, fiberglass yarn strands, and the open network may or may not be woven (col. 2, lines 17-19). The preferred weight of the strands in the fiberglass scrim is at least 500 denier (55.56 tex)4 (col. 2, lines 42-43). The fiberglass in the scrim is effective because of its good tensile strength, thermal dimensional stability and moisture dimensional stability (col. 3, lines 11-17). In the composite fabric the fiberglass easily overcomes expansion forces in the nonwoven, unbonded nylon (col. 3, lines 11-17).
Pearlman does not remedy the deficiencies of Smith identified above.

As such, there is no art, either alone or in combination, that discloses or renders obvious a carpet tile comprising a textile top member and a cushion mat couple to the textile top member via a thermoplastic material, the cushion mat having a first portion of polymer fibers, a second potion of polymer fibers, and a scrim reinforcement that is position between and separates the first portion of polymer fibers from the second portion of polymer fibers, wherein the thermoplastic material penetrates into the first portion of polymer fibers to couple the cushion mat with the textile top member, wherein the scrim reinforcement material is configured to control penetration of the thermoplastic material so that the thermoplastic material does not penetrate into the second portion of polymer fibers, and wherein the cushion mat does not include any binder or adhesive materials below the scrim reinforcement, in combination with the remainder of claim 21.

Claims 22-30 are also allowed based on their dependency from claim 21, allowed for the reasons presented above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        



    
        
            
    

    
        1 1 in = 25.4 mm
        2 1 denier = 0.11 tex
        3 1 in = 25.4 mm
        4 1 denier = 0.11 tex